 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 1 of 31 PageID# 1




                         UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

BOB ROSS, INC., a Virginia corporation,        )
                                               )
                                               )
             Plaintiff,                        )
                                               )
                                               )      Civil Action No. ______________
     v.
                                               )
                                                      JURY TRIAL DEMANDED
RIP N DIP, INC., a California corporation, and )
ZUMIEZ, INC., a Washington corporation,        )
                                               )
             Defendants.                       )


                                          COMPLAINT

        Plaintiff Bob Ross, Inc. (“BRI” or “Plaintiff”), by and through its undersigned counsel, and

for its Complaint against Defendants Rip N Dip, Inc. (“Rip N Dip”) and Zumiez, Inc.

(“Zumiez”) (collectively, “Defendants”), respectfully states as follows:

                                       INTRODUCTION

        1.      Bob Ross, the late artist, painting instructor, and television personality, is an

American cultural icon. His landscapes and “Happy Trees” have inspired generations of budding

artists to pursue their ambitions to “paint like Bob.” Beginning in 1984, the company he co-

founded, aptly named “Bob Ross, Inc.” (“BRI”), marketed and promoted Bob Ross to the

American public. In its earliest days, BRI developed what would become an immensely popular

and long-running public television series, “The Joy of Painting” featuring Bob Ross, which

brought Bob Ross’s painting classes into the living rooms of millions of viewers across the

country. From there, the Bob Ross brand, fueled by BRI’s efforts and licensing activities,

expanded over the ensuing three decades into dozens of product categories, from instructional

videos and companion books to art and painting supplies and a host of apparel, merchandise, and

ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 2 of 31 PageID# 2



other items. BRI also created and implemented the highly successful “Certified Ross Instructor,”

or “CRI” program to teach aspiring artists Bob Ross’s signature “wet-on-wet” painting

technique.


        2.      Even though Bob Ross passed away in 1995, BRI has “kept his flame alive” by

continuing to bring Bob Ross’s unique style and persona to a new generation of fans. As the sole

and exclusive owner of the Bob Ross intellectual property, including his right of publicity,

trademarks, and copyrights, BRI vigilantly protects its valuable rights in this property through a

robust licensing and enforcement program.


        3.      Defendants are the purveyors of so-called “streetwear,” consisting of apparel,

footwear, and various accessories. Without permission or authorization from BRI, Defendants

have used, and are continuing to use, the unique and immediately recognizable Bob Ross image

and likeness on numerous products, including t-shirts, jackets, hoodies, skateboards, umbrellas,

blankets, and air fresheners (hereinafter, the “Infringing Products”). Defendants’ actions

constitute violations of the Bob Ross right of publicity, as well as infringement of BRI’s

registered trademarks. BRI now brings this action to recover damages and other relief as redress

for the harm it has suffered as a result of Defendants’ conduct.

                                         I.   THE PARTIES

        4.      Plaintiff BRI is a corporation organized and existing under the laws of the

Commonwealth of Virginia, having its principal place of business at 13882 Park Center Road,

Herndon, Virginia 20171.


        5.      Upon information and belief, Defendant Rip N Dip is a California corporation

having its principal place of business at 724 Kohler Street, Los Angeles, California 90021.

                                                 2
ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 3 of 31 PageID# 3



        6.      Upon information and belief, Defendant Zumiez is a Washington corporation

having its principal place of business at 6300 Merrill Creek Parkway, Suite B, Everett,

Washington 98203. Also, upon information and belief, Defendant Zumiez is the authorized

reseller of Defendant Rip N Dip’s products, including the Infringing Products.

                             II.   JURISDICTION AND VENUE

        7.      This is an action for trademark infringement and false designation of origin under

the Lanham Act, 15 U.S.C. §§ 1501, et seq., for trademark infringement and unfair competition

under Va. Code §§ 59.1-92.12-59.1-92.13, and for misappropriation of rights of publicity under

Va. Code §§ 8.01-40 and 18.2-216.1.


        8.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) and (b); and 15 U.S.C. § 1121. This Court has jurisdiction, pursuant to the

principles of supplemental jurisdiction and 28 U.S.C. § 1367, over BRI’s claims of trademark

infringement and unfair competition under Va. Code §§ 59.1-92.12-59.1-92.13 and over BRI’s

claim for misappropriation of rights of publicity under Va. Code §§ 8.01-40 and 18.2-216.1.


        9.      This Court has personal jurisdiction over Defendant Zumiez because Zumiez has

continuous and systematic business contacts with the Commonwealth of Virginia. Upon

information and belief Zumiez operates retail locations in this District where the Infringing

Products are offered for sale and sold.


        10.     This Court has personal jurisdiction over Defendant Rip N Dip because Rip N

Dip has continuous and systematic business contacts with the Commonwealth of Virginia. Upon

information and belief, Rip N Dip has principals, partners, officers, directors, employees, or

other persons related to Rip N Dip doing business in the Commonwealth of Virginia. Further,

                                                3
ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 4 of 31 PageID# 4



Defendant Rip N Dip has deliberately and intentionally shipped or caused to be shipped the

Infringing Products to the Commonwealth of Virginia for the purpose of offering for sale and

selling the Infringing Products through the stores of its authorized reseller, Defendant Zumiez.

        11.     Venue is proper in this Court under 28 U.S.C. § 1391 in that Defendants are

subject to personal jurisdiction in this judicial district, and that a substantial part of the events

giving rise to this action occurred in this judicial district.

                                  III. STATEMENT OF FACTS

                A.      The Fame and Popularity of Bob Ross

        12.     Robert Norman Ross (“Bob Ross” or “Mr. Ross”) gained popularity upon airing

his instructional show, “The Joy of Painting,” on public television beginning in 1983.


        13.     “The Joy of Painting” is an Emmy Award-winning television show in which Mr.

Ross painted landscapes in thirty-minute segments.


        14.     Mr. Ross used several unique catchphrases on his show that gained popularity.

For instance, Mr. Ross would refer to mistakes in his paintings as “happy accidents” and was

known to describe “happy little trees” and “happy little clouds” in his artwork. Mr. Ross was also

well known for using a wet-on-wet painting technique.


        15.      Mr. Ross was known for wearing jeans and a button-down shirt while filming on

a minimalist set.


        16.     Mr. Ross is most readily recognized for his signature permed afro hair style.


        17.     Mr. Ross filmed 381 episodes of “The Joy of Painting” between 1983 and 1994.




                                                    4
ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 5 of 31 PageID# 5



        18.     Mr. Ross co-founded BRI in 1984 to manage the growing artistic empire that Mr.

Ross created, including his television show, art supply line, how-to-books, and painting classes.


        19.     By 1987, Mr. Ross was traveling across the country teaching painting classes.


        20.     Today,   BRI    sells    exclusive       merchandise   through   its   online   website

(www.BobRoss.com) (the “BRI website”) including t-shirts and costumes.


        21.     Another page on the BRI website lists products items for which BRI has given

permission          to   bear      Mr.       Ross’s          name,      image,         and      likeness

(https://experience.bobross.com/category/swag/).


        22.     BRI authorizes the sale of its art supplies at official dealers nationwide

(https://experience.bobross.com/store-finder-2/).


        23.     BRI established and administers the program for training individuals to become

“Certified Ross Instructors,” or “CRIs,” who are authorized by BRI to teach painting classes in

Mr. Ross’s signature wet-on-wet style worldwide (https://experience.bobross.com/cri-classes/).


        24.     In 2011, American Public Television (APT) created a documentary about Mr.

Ross’s life, entitled “Bob Ross: The Happy Painter.” The documentary was posted to the Bob

Ross YouTube channel in 2018 and has nearly 2 million views.


        25.     In 2015, all 381 episodes of “The Joy of Painting” were added to the official Bob

Ross YouTube channel (https://www.youtube.com/user/BobRossInc) (the “Bob Ross YouTube

channel”). The Bob Ross YouTube channel has more than 4 million subscribers and 360 million




                                                     5
ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 6 of 31 PageID# 6



total views. The most-watched video on the Bob Ross YouTube channel has garnered over 30

million views.


        26.      Additionally, beginning on October 29, 2015, the platform Twitch Creative

celebrated its launch by streaming every episode of “The Joy of Painting” over a nine-day period

(https://www.twitch.tv/bobross/). Twitch reported that this streaming marathon garnered 5.6

million viewers. Due to its popularity, Twitch repeated the marathon regularly, including on

what would have been Mr. Ross’s 74th birthday on October 29, 2016.


        27.      According to Twitch, viewers of the first “The Joy of Painting” marathon sent 7.6

million chat messages using 3.8 million specially created “KappaRoss” emojis.


        28.      In June of 2016, Netflix began streaming several episodes of “The Joy of

Painting” episodes under the monikers “Beauty is Everywhere” and “Chill with Bob Ross.”


        29.      In 2020, the streaming platform Tubi added nearly 400 episodes of “The Joy of

Painting” to its platform for free.


        30.      Tubi reports that since the COVID-19 pandemic has required viewers to remain at

home, views of “The Joy of Painting” have skyrocketed.


        31.      BRI maintains a substantial presence on social media. BRI’s Facebook page,

which features Bob Ross-related content and products, has nearly 1.6 million “likes.” BRI’s

Instagram account has over 150,000 followers. BRI also actively maintains a Twitter account

using the handle @BobRossOfficial (https://twitter.com/BobRossOfficial) and shares news,

photos, quotes, facts, and paintings by Mr. Ross. The @BobRossOfficial account has over

26,000 followers.

                                                 6
ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 7 of 31 PageID# 7



        32.     Mr. Ross’s paintings have been publicly displayed on several occasions, including

from September 10-15, 2019 at the Franklin Park Arts Center in Purcellville, Virginia.


        33.     In addition, Mr. Ross’s paintings have been or will be displayed at the following

public venues: (1) the DePaul Art Museum in Chicago (April 25-August 11, 2019) (4 paintings

part of a larger exhibit); (2) the ArkDes Museum in Stockholm, Sweden (May 15-November 1,

2020) (3 paintings part of a larger exhibit); (3) the Pentiction Art Gallery in British Columbia,

Canada (July 4-September 13, 2020) (Bob Ross-only exhibit); and (4) Museum MORE in

Gorssel, The Netherlands (November 7, 2020-April 11, 2021) (Bob Ross-only exhibit).


        34.     In 2019, the Smithsonian National Museum of American History in Washington,

D.C. acquired several of Mr. Ross’s paintings for its permanent collections, as well as a

stepladder used by Mr. Ross on “The Joy of Painting” and two notebooks kept during the second

and third seasons of the show.


        35.     Mr. Ross passed away in 1995 but is more popular than ever. Mr. Ross has been

hailed a “cultural icon” by prominent news outlets.


        36.     Due to Mr. Ross’s enormous success and popularity, BRI frequently receives

requests to license Mr. Ross’s image and likeness or any of the thirteen federally registered

trademarks owned by BRI. However, BRI takes care to limit such merchandising activities to

only products of the highest quality and that conform with the wholesome and whimsical nature

of Mr. Ross’s image and art.

                B.     The Bob Ross Intellectual Property

        37.     BRI is the owner of all right, title, and interest in and to Bob Ross’s right of

publicity – See RSR Art, LLC v. Bob Ross, Inc., 380 F. Supp. 3d 510 (E.D. Va. 2019) (O’Grady,
                                                7
ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 8 of 31 PageID# 8



J.) – and thus controls the commercial use and exploitation of Bob Ross’s name, image, likeness,

voice, persona, reputation, and celebrity status.


        38.     BRI is also the registrant and owner of thirteen active registered trademarks at the

U.S. Patent and Trademark Office (“USPTO”), which consist, in whole or in part, of either the

Bob Ross name, image, and likeness or the catchphrases made popular by Mr. Ross on “The Joy

of Painting” television series.


        39.     BRI is the registrant and owner of United States Trademark Registration No.

1,430,222, registered on February 24, 1987 for goods and services, namely, publications in

International Class 16 (the “’222 Mark”). A true and correct copy of the U.S. Trademark

Registration No. 1,430,222 (the “’222 Registration”) is attached hereto as Exhibit “A.” An

image of the mark covered by ’222 Registration is reproduced below:




        40.     BRI’s registration of the ’222 Mark is prima facie evidence of its validity and

conclusive evidence of BRI’s exclusive right to use the ’222 Mark in commerce in connection

with publications. The registration of the ’222 Mark also constitutes constructive notice to

Defendants of BRI’s ownership and exclusive rights in the ’222 Mark. Further, BRI’s ’222 Mark

is valid, incontestable, subsisting, unrevoked, and uncancelled.


                                                    8
ACTIVE 51842226v4
 Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 9 of 31 PageID# 9



        41.     BRI began actual and constructive use of the ’222 Mark in interstate commerce at

least as early as July 10, 1986. Since that time, BRI has been continuously using, without

abandonment, the ’222 Mark in connection with its publications, television show, and other

merchandise featuring Mr. Ross to individuals throughout the United States, including in the

Commonwealth of Virginia.


        42.     BRI also owns common law rights in the ’222 Mark for services related to the

broadcast and streaming of “The Joy of Painting” and other Bob Ross-related media,

merchandise, and services in interstate commerce.


        43.     BRI is the registrant and owner of United States Trademark Registration No.

2,028,460, registered on January 7, 1997 for goods and services, namely, video recordings

featuring instruction on painting methods in International Class 9 and artistic materials, including

plastic beater racks, instructional books, and paint brushes in International Class 16 (the “’460

Mark”). A true and correct copy of the U.S. Trademark Registration No. 2,028,460 (the “’460

Registration”) is attached hereto as Exhibit “B.” An image of the mark covered by ’460

Registration is reproduced below:




        44.     BRI’s registration of the ’460 Mark is prima facie evidence of its validity and

conclusive evidence of BRI’s exclusive right to use the ’460 Mark in commerce in connection

with video recordings and artistic materials, including plastic beater racks, instructional books,

and paint brushes. The registration of the ’460 Mark also constitutes constructive notice to
                                                 9
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 10 of 31 PageID# 10



Defendants of BRI’s ownership and exclusive rights in the ’460 Mark. Further, BRI’s ’460 Mark

is valid, incontestable, subsisting, unrevoked, and uncancelled.


        45.     BRI began actual and constructive use of the ’460 Mark in interstate commerce at

least as early as September 11, 1995 Since that time, BRI has been continuously using, without

abandonment, the ’460 Mark in connection with its video recordings and artistic materials,

including plastic beater racks, instructional books, and paint brushes, television show, and other

merchandise featuring Mr. Ross to individuals throughout the United States, including in the

Commonwealth of Virginia.


        46.     BRI also owns common law rights in the ’460 Mark for services related to the

broadcast and streaming of “The Joy of Painting” and other Bob Ross-related media,

merchandise, and services in interstate commerce.


        47.     To date, BRI has spent or caused to be spent nearly $15 million in advertising and

promoting the ’222 Mark and the ’460 Mark (collectively, the “Marks”) and the goods and

services offered and sold under the Marks. The retailers, merchandisers, artists, and entertainers

who seek a license to any BRI trademark do so because the Marks are nationally recognized and

respected, and part of the value licensees pay for the Marks is their associated goodwill. BRI

continues to engage in such advertising and promotion and its licensees depend on the

maintenance of the value of the Marks. As a result, the relevant consuming public has come to

recognize and associate the Marks with BRI as an indicator of the quality of goods and services

that are provided by BRI and its licensees. Consequently, the Marks have acquired a highly

favorable reputation among the members of the relevant consuming public and have become a

valuable symbol of BRI’s goodwill.

                                                10
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 11 of 31 PageID# 11



        48.     As discussed above, BRI’s Marks, its other registered and common law

trademarks, and Mr. Ross’s image and likeness have appeared in national and international

media celebrating the legacy of Mr. Ross and his show, “The Joy of Painting.” Streaming and

broadcast of “The Joy of Painting” have garnered hundreds of millions of views, even 25 years

after Mr. Ross’s death. As a result, BRI’s Marks, as well as Mr. Ross’s image and likeness, have

achieved substantial recognition and secondary meaning among the trade and the consuming

public and have substantial commercial value.

                C.    Defendants’ Infringing Acts

        49.     On or about October 25, 2019, BRI became aware of a Rip N Dip tee shirt (the

“Infringing Shirt”) being sold on the Zumiez website, and presumably in Zumiez retail locations,

prominently displaying the image and likeness of Bob Ross. An image of the Infringing Shirt is

below, and an image from the Zumiez website is attached hereto as Exhibit “C.”




                                                11
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 12 of 31 PageID# 12



        50.     Specifically, the Infringing Shirt depicts Mr. Ross, in his signature permed afro

and button-down shirt, painting a mountain landscape stylized to include a cat’s face on the face

of the mountain. The use of Mr. Ross’s likeness, in which he is facing his body to the left and

smiling, is confusingly similar to the design of the ’222 Registration. Additionally, the paint

palette that Mr. Ross is holding on the Infringing Shirt bears a signature in the bottom-right

corner that is confusingly similar to Mr. Ross’s signature as depicted in the ’460 Registration.

From even a short distance away, a viewer of the Infringing Shirt would not be able to decipher

the text of the signature and would reasonably believe the signature to be that of the depicted

artist, Mr. Ross, in violation of the ’460 Registration.


        51.     On or about October 25, 2019, BRI became aware of a Rip N Dip air freshener

(the “Infringing Air Freshener”) being sold on the Zumiez website, and presumably in Zumiez

retail locations, consisting of the image and likeness of Bob Ross. An image of the Infringing

Air Freshener is below, and an image from the Zumiez website is attached hereto as Exhibit “D.”




        52.     Specifically, the Infringing Air Freshener depicts Mr. Ross, in his signature

permed afro and button-down shirt, painting a mountain landscape stylized to include a cat’s face
                                              12
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 13 of 31 PageID# 13



on the face of the mountain. The use of Mr. Ross’ likeness, in which he is facing his body to the

left and smiling, is confusingly similar to the design of the ’222 Registration. Additionally, the

paint palette that Mr. Ross is holding on the Infringing Air Freshener bears a signature in the

bottom-right corner that is confusingly similar to Mr. Ross’s signature as depicted in the ’460

Registration. From even a short distance away, a viewer of the Infringing Air Freshener would

not be able to decipher the text of the signature and would reasonably believe the signature to be

that of the depicted artist, Mr. Ross, in violation of the ’460 Registration.


        53.     On or about January 24, 2019, BRI became aware of a Rip N Dip jacket (the

“Infringing Jacket”) being sold on the Rip N Dip website prominently displaying the image and

likeness of Bob Ross. Images of the Infringing Jacket are below, and images from the Rip N Dip

website are attached hereto as Exhibits “E” and “F.”




        54.     Specifically, the Infringing Jacket depicts Mr. Ross, in his signature permed afro

and button-down shirt, painting a mountain landscape stylized to include a cat’s face on the face

of the mountain. The use of Mr. Ross’s likeness, in which he is facing his body to the left and

smiling, is confusingly similar to the design of the ’222 Registration. Additionally, the paint

palette that Mr. Ross is holding on the Infringing Jacket bears a signature in the bottom-right

                                                  13
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 14 of 31 PageID# 14



corner that is confusingly similar to Mr. Ross’s signature as depicted in the ’460 Registration.

From even a short distance away, a viewer of the Infringing Jacket would not be able to decipher

the text of the signature and would reasonably believe the signature to be that of the depicted

artist, Mr. Ross, in violation of the ’460 Registration.


        55.     On or about January 24, 2019, BRI became aware of a Rip N Dip long-sleeve tee

(the “Infringing LS Tee”) being sold on the Rip N Dip website prominently displaying the image

and likeness of Bob Ross.       Moreover, the description of the mineral-wash option for the

Infringing LS Tee on the Rip N Dip website reads, “Our boy bob is back.” Further, the URL for

the Infringing LS TEE uses the word “Ross” in the address. Images of the Infringing LS Tee are

below, and images from the Rip N Dip website is attached hereto as Exhibits “G” and “H.”




        56.     Specifically, the Infringing LS Tee depicts Mr. Ross, in his signature permed afro

and button-down shirt, painting a mountain landscape stylized to include a cat’s face on the face

of the mountain. The use of Mr. Ross’s likeness, in which he is facing his body to the left and

smiling, is confusingly similar to the design of the ’222 Registration. Additionally, the paint


                                                  14
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 15 of 31 PageID# 15



palette that Mr. Ross is holding on the Infringing LS Tee bears a signature in the bottom-right

corner that is confusingly similar to Mr. Ross’s signature as depicted in the ’460 Registration.

From even a short distance away, a viewer of the Infringing LS Tee would not be able to

decipher the text of the signature and would reasonably believe the signature to be that of the

depicted artist, Mr. Ross, in violation of the ’460 Registration.


        57.     On or about January 24, 2019, BRI became aware of a Rip N Dip short-sleeve tee

(the “Infringing SS Tee”) being sold on the Rip N Dip website that prominently displays the

image and likeness of Bob Ross. Moreover, the description of the white option for the Infringing

SS Tee on the Rip N Dip website reads, “Happy trees are what rule the world.” The description

for the blue mineral wash option for the Infringing SS Tee reads, “Bob ross.” The description for

the grey mineral wash option for the Infringing SS Tee reads, “Happy tees.” The description for

the yellow option for the infringing SS Tee reads, “We know you love this tee It’s the best seller

every season.” Further, the URL for the Infringing SS Tee uses the word “Ross” in the address.

Images of the Infringing SS Tee are below, and images from the Rip N Dip website are attached

hereto as Exhibits “I,” “J,” “K,” “L,” and “M.”




                                                  15
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 16 of 31 PageID# 16



        58.     Specifically, the Infringing SS Tee depicts Mr. Ross, in his signature permed afro

and button-down shirt, painting a mountain landscape stylized to include a cat’s face on the face

of the mountain. The use of Mr. Ross’s likeness, in which he is facing his body to the left and

smiling, is confusingly similar to the design of the ’222 Registration. Additionally, the paint

palette that Mr. Ross is holding on the Infringing SS Tee bears a signature in the bottom-right

corner that is confusingly similar to Mr. Ross’s signature as depicted in the ’460 Registration.

From even a short distance away, a viewer of the Infringing SS Tee would not be able to

decipher the text of the signature and would reasonably believe the signature to be that of the

depicted artist, Mr. Ross, in violation of the ’460 Registration.


        59.     On or about July 22, 2020, BRI became aware that Defendant Rip N Dip had been

selling a skateboard deck on the Rip N Dip website that prominently displays the image and

likeness of Bob Ross (the “Infringing Skateboard”). The web page on which the Infringing

Skateboard appears currently indicates that the product is “sold out.” An image of the Infringing

Skateboard is reproduced below, and an image from the Rip N Dip website is attached hereto as

Exhibit “N”:




                                                 16
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 17 of 31 PageID# 17



        60.     Specifically, the Infringing Skateboard depicts Mr. Ross, in his signature permed

afro and button-down shirt, painting a mountain landscape stylized to include a cat’s face on the

face of the mountain. The use of Mr. Ross’s likeness, in which he is facing his body to the left

and smiling, is confusingly similar to the design of the ’222 Registration. Additionally, the paint

palette that Mr. Ross is holding on the Infringing Skateboard bears a signature in the bottom-

right corner that is confusingly similar to Mr. Ross’s signature as depicted in the ’460

Registration. From even a short distance away, a viewer of the Infringing Skateboard would not

be able to decipher the text of the signature and would reasonably believe the signature to be that

of the depicted artist, Mr. Ross, in violation of the ’460 Registration.


        61.     On or about July 22, 2020, BRI became aware that Defendant Zumiez had been

selling on its website a “grip tape” (an accessory used by skateboarders) that prominently

displays the image and likeness of Bob Ross (the “Infringing Grip Tape”). The web page on

which the Infringing Grip Tape appears currently states that the product is “out of stock.” An

image of the Infringing Grip Tape is reproduced below, and an image from the Zumiez website

is attached hereto as Exhibit “O”:




                                                 17
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 18 of 31 PageID# 18



        62.     Specifically, the Infringing Grip Tape depicts Mr. Ross, in his signature permed

afro and button-down shirt, painting a mountain landscape stylized to include a cat’s face on the

face of the mountain. The use of Mr. Ross’s likeness, in which he is facing his body to the left

and smiling, is confusingly similar to the design of the ’222 Registration. Additionally, the paint

palette that Mr. Ross is holding on the Infringing Grip Tape bears a signature in the bottom-right

corner that is confusingly similar to Mr. Ross’s signature as depicted in the ’460 Registration.

From even a short distance away, a viewer of the Infringing Grip Tape would not be able to

decipher the text of the signature and would reasonably believe the signature to be that of the

depicted artist, Mr. Ross, in violation of the ’460 Registration.


        63.     In addition, Defendant Rip N Dip offers for sale on its website a blanket, hoodie,

and umbrella (the “Infringing Hoodie,” the “Infringing Blanket,” and the “Infringing Umbrella,”

respectively), each of which prominently displays the image and likeness of Bob Ross. Further,

the description for the Infringing Hoodie reads, “I need the happy trees Happy trees save me Go

green With happy trees.” Images of the Infringing Blanket, Infringing Hoodie, and Infringing

Umbrella are reproduced below, and images from the Rip N Dip website are attached hereto as

Exhibits “P,” “Q,” and “R.”




                                                 18
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 19 of 31 PageID# 19



        64.     The Infringing Shirt, the Infringing Air Freshener, the Infringing Jacket, the

Infringing LS Tee, the Infringing SS Tee, the Infringing Skateboard, the Infringing Grip Tape,

the Infringing Blanket, the Infringing Hoodie, and the Infringing Umbrella are hereinafter

referred to collectively as the “Infringing Products.”


        65.     Defendants are not, and have never been, affiliated with, sponsored, or licensed

by BRI. The use by Defendants on the Infringing Products of (a) the Marks, (b) designs

confusingly similar to the Marks, and (c) Mr. Ross’s name, image, and likeness was never

authorized, approved, or licensed by BRI.


        66.     Defendants have never contacted BRI for permission to use or license BRI’s

trademarks, including the Marks, any designs confusingly similar to the Marks, or Mr. Ross’s

name, image and likeness for use on or in connection with any goods or in any services,

including on any of the Infringing Products.


        67.     BRI has written to Defendants on several occasions to demand that any infringing

garments or accessories be removed from Defendants’ websites. In one instance, on February 5,

2019, BRI asked Defendant Rip N Dip to remove Mr. Ross’s name from the searchable title of

Defendant Rip N Dip’s items offered for sale on its website. This communication is attached

hereto as Exhibit “S.”


        68.     Another communication to Defendant Zumiez, regarding infringement by both

Defendants, was dated July 10, 2020 and July 15, 2020 and is attached hereto as Exhibit “T.”

        69.     Defendants are aware of BRI’s notifications of infringement, as both Defendants

have responded to BRI’s communications. Nonetheless, Defendants have failed and refused to

cease their unlawful actions.
                                                 19
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 20 of 31 PageID# 20



                D.     The Harm to BRI as a Result of Defendants’ Unlawful Actions

        70.     Since 1983, BRI has offered goods and services in interstate commerce under the

Bob Ross name, image, and likeness. The ’222 Mark has been in use since 1987 and the ’460

Mark has been in use since 1995. Television viewers from 1983 through 1994 have long

associated the Marks with the goodwill generated by Mr. Ross, his show, his image and likeness,

and his products. In recent years, “The Joy of Painting” and Mr. Ross have become immensely

popular and ubiquitous even among a population that was born after Mr. Ross’s death. Mr. Ross,

his image and likeness, the Marks, and BRI have come to be associated with high-quality

products and wholesome content among all generations of people.


        71.     Defendants operate retail stores for casual apparel and accessories geared toward

millennials and Generation-Z consumers who are interested in popular culture. Both Defendants

and BRI offer goods and services, namely products and services bearing the Bob Ross name,

image and likeness or the BRI Marks, that are targeted, offered, and sold to the same classes of

prospective customers, namely, members of the general public who are fans of Mr. Ross, “The

Joy of Painting,” and popular culture more generally.


        72.     Upon information and belief, Defendants have intentionally and willfully directed

their advertising, promotional and sales efforts at the same classes of consumers as those to

whom BRI caters in an effort to capitalize upon and benefit from BRI’s substantial goodwill and

reputation and to unlawfully trade upon the substantial commercial value of Bob Ross’s name,

image, and likeness as well as the BRI Marks.




                                                20
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 21 of 31 PageID# 21



        73.     Further, upon information and belief, Defendants have engaged in such conduct

with the knowledge that BRI’s goodwill, the Marks, and Mr. Ross’ name, image and likeness

have gained fame in popular culture for their wholesome and relaxing content.


        74.     Most critically, Defendants have copied BRI’s Marks, and used Mr. Ross’s image

and likeness, to provide apparel and accessories in virtually the same manner and in the same

geographic markets as are sold on the BRI website. Below are images of a shirt offered for sale

by BRI (the “BRI Shirt”) (left) and the Infringing Shirt (right) offered by Defendants and

referenced above. An image from the BRI website is attached hereto as Exhibit “U.”




                    BRI Shirt                                Infringing Shirt

        75.     BRI’s Marks, the Bob Ross image and likeness, and the images depicted on the

Infringing Products are substantially and confusingly similar. Thus, Defendants’ use of the

images depicted on the Infringing Products is likely to be confusing to a substantial number of

actual and potential customers, and is likely to cause them to be deceived and to erroneously

assume that Defendants’ goods are in some way connected with, sponsored or licensed by, or

otherwise affiliated with BRI, all to BRI’s detriment.

                                                21
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 22 of 31 PageID# 22



        76.     Not surprisingly, Defendants’ unauthorized use of Bob Ross’s image and likeness

on the Infringing Products has resulted in actual confusion among the trade and consuming

public. BRI’s licensees have contacted BRI in the belief that the Infringing Products are licensed

or otherwise approved by BRI.


        77.     Given the fame and popularity of Mr. Ross and the ubiquity of the Marks and his

image and likeness, the confusion between BRI and Defendants’ Infringing Products, along with

Defendants’ cavalier attitude toward intellectual property infringement, puts BRI at risk and

damages its reputation, goodwill, and ability to market and promote its goods and services.


        78.     Defendants’ unauthorized use of the images on the Infringing Products has

injured BRI’s interests and will continue to do so unless immediately enjoined. Specifically,

Defendants (a) have traded upon and threaten to further trade upon the significant and valuable

goodwill in BRI’s Marks and Mr. Ross’s image and likeness; (b) are likely to cause further

public confusion as to the source, sponsorship, or affiliation of Defendants’ goods; (c) have

damaged and threaten to damage BRI’s significant and valuable goodwill in its Marks and the

Bob Ross image and likeness; and (d) have injured and threaten to injure BRI’s right to use and

license its Marks and the Bob Ross image and likeness as the exclusive indicia of origin of BRI’s

goods and services.


        79.     Further, Defendants’ unauthorized use of Bob Ross’s image and likeness on the

Infringing Products has damaged and, if unrestrained, will likely continue to damage BRI’s

business relationships with its licensees. In particular, BRI’s licensees have expressed to BRI

their displeasure that Defendants are commercially exploiting the Bob Ross image and likeness




                                               22
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 23 of 31 PageID# 23



without having to pay royalties to BRI, thereby enabling Defendants to offer for sale and sell the

Infringing Products at price points that are more desirable to consumers.


        80.     By letter to Defendant Rip N Dip dated January 29, 2019, BRI notified Defendant

Rip N Dip of BRI’s ownership of the Marks, its common law rights in and to the BRI Marks, and

Mr. Ross’ name, image, and likeness, and demanded that Defendant Rip N Dip immediately

cease and desist from any and all use of the Marks and Mr. Ross’s name, image, and likeness. A

true and correct copy of the January 29, 2019 letter is attached hereto as Exhibit “V,” and e-mail

correspondence dated February 5, 2019 regarding the January 29, 2019 letter is attached as

Exhibit “S,” wherein BRI demanded that Defendant Rip N Dip immediately cease and desist

from any and all use of the Marks and Mr. Ross’s name, image, and likeness, including in the

searchable listing content on Defendant Rip N Dip’s website.


        81.     By letter to Defendant Zumiez dated July 10, 2020, BRI notified Defendant

Zumiez of BRI’s ownership of the Marks and its common law rights in and to the BRI Marks

and Mr. Ross’ name, image, and likeness, and demanded that Defendant Zumiez immediately

cease and desist from any and all use of the Marks and Mr. Ross’s name, image, and likeness on

the Infringing Products. A true and correct copy of the July 10, 2020 letter is attached hereto as

Exhibit “W,” and email correspondence regarding this letter, dated July 15, 2020, is attached

hereto as Exhibit “T.”

        82.     Notwithstanding BRI’s demands, and with full knowledge of BRI’s ownership of

the Marks and the name, image, and likeness of Bob Ross, Defendants have been and are

continuing to market, promote, advertise, distribute, offer for sale, and sell the Infringing

Products containing the design confusingly similar to the BRI Marks and clearly depicting the

unmistakable and immediately recognizable image and likeness of Bob Ross.
                                               23
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 24 of 31 PageID# 24



                                             COUNT I

                     Misappropriation of the Bob Ross Right of Publicity
                           (Va. Code §§ 8.01-40 and 18.2-216.1)

        83.     BRI hereby realleges and incorporates by reference the allegations of paragraphs

1 through 82 of this Complaint as if fully set forth herein.


        84.     BRI is the owner of all right, title, and interest in and to Bob Ross’s right of

publicity. See RSR Art, LLC v. Bob Ross, Inc., 380 F. Supp. 3d 510 (E.D. Va. 2019) (O’Grady,

J.). BRI thus has sole control over the commercial use and exploitation of Bob Ross’s name,

likeness, image, voice, persona, reputation, and celebrity status.


        85.     Bob Ross’s name, likeness, image, voice, persona, reputation, and celebrity status

have substantial commercial value and are marketable in the areas of art, popular culture, and

other valuable licensing.


        86.     Defendants have used and are continuing to use Bob Ross’s image and likeness

for commercial purposes and for the purposes of trade, including but not limited to selling and

offering for sale the Infringing Products without BRI’s permission, approval, license, or consent.


        87.     On information and belief, Defendants’ use of Bob Ross’s image and likeness on

the Infringing Products is knowing, intentional, willful, wanton, and malicious.


        88.     On information and belief, Defendants’ use of Bob Ross’s image and likeness on

the Infringing Products is designed to enhance the probability of sales of the Infringing Products

for Defendants’ financial benefit.




                                                 24
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 25 of 31 PageID# 25



        89.     BRI has granted no permission, authorization, approval or license to Defendants

to use Bob Ross’s image and likeness on the Infringing Products.


        90.     Defendants’ wrongful acts alleged herein have permitted and/or will permit

Defendants to earn substantial revenues and profits on the strength of Bob Ross’s image and

likeness.


        91.     Defendants’ unauthorized use for commercial purposes of Bob Ross’s image and

likeness constitutes a willful misappropriation and violation of Bob Ross’s right of publicity in

and to such image and likeness, in violation of Va. Code §§ 8.01-40 and 18.2-216.1.


        92.     By reason of Defendants' wrongful acts alleged herein, BRI has suffered and is

continuing to suffer damage to its rights as the sole and exclusive owner of Bob Ross’s right of

publicity as a result of the erroneous perception that the Infringing Products or Defendants are

associated with, affiliated with, sponsored by, licensed or endorsed by BRI.

                                            COUNT II

                              Federal Trademark Infringement
                    (Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1))

        93.     BRI hereby realleges and incorporates by reference the allegations of paragraphs

1 through 92 of this Complaint as if fully set forth herein.


        94.     The ‘222 Registration is valid and subsisting, and is prima facie evidence of the

validity of the ’222 Mark, of BRI’s ownership of the ’222 Mark, and of BRI’s exclusive right to

use the ’222 Mark for goods and services relating to Mr. Ross. By virtue of this registration, the

’222 Mark is entitled to protection under the Lanham Act, 15 U.S.C. §§ 1051, et seq.




                                                 25
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 26 of 31 PageID# 26



        95.     The ‘460 Registration is valid and subsisting, and is prima facie evidence of the

validity of the ’460 Mark, of BRI’s ownership of the ’460 Mark, and of BRI’s exclusive right to

use the ’460 Mark for goods and services relating to Mr. Ross. By virtue of this registration, the

’460 Mark is entitled to protection under the Lanham Act, 15 U.S.C. §§ 1051, et seq.


        96.     The Infringing Products’ depiction of a design confusingly similar to the Marks

for competing apparel and accessories is likely to cause confusion, mistake, or deception as to

the source or origin of Defendants’ goods in that the trade and the consuming public are likely to

believe that Defendants’ goods are provided, sponsored, approved, or licensed by BRI, or that

Defendant is affiliated, associated or otherwise legitimately connected with BRI.


        97.     Defendants’ adoption and use of the design that is confusingly similar to the BRI

Marks was intentional and was for the purpose of misleading the trade and the consuming public.

These willful actions are in violation of Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).


        98.     As a result of Defendants’ infringement, as described above, the trade and the

consuming public are likely to be confused and deceived as to the source, sponsorship, affiliation

or approval of BRI’s goods and services marketed under its protected Marks.


        99.     BRI has been damaged by the aforementioned acts in an amount to be determined

at trial. Defendants’ adoption and use of the depictions on the Infringing Products is confusingly

similar to BRI’s Marks and was undertaken by Defendants intentionally, maliciously, and in bad

faith. Therefore, BRI is entitled to recover from Defendants treble damages and attorneys’ fees.




                                               26
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 27 of 31 PageID# 27



        100.    In addition, Defendants’ conduct, if it continues, will result in irreparable harm to

BRI and, specifically, to the goodwill associated with the BRI Marks, unless such conduct is

enjoined.

                                            COUNT III

                                  False Designation of Origin
                    (Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a))

        101.    BRI hereby realleges and incorporates by reference the allegations of paragraphs

1 through 100 of this Complaint as if fully set forth herein.


        102.    Defendants’ conduct as described herein constitutes use of a false designation of

origin and/or a false or misleading description or representation of fact on or in connection with

its services which is likely to cause confusion, mistake or deception as to the affiliation,

connection, or association of Defendants with BRI, and/or as to the origin, sponsorship or

approval of Defendants’ goods, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a). Defendants’ conduct as described herein also constitutes an attempt to trade on the

goodwill that BRI has developed in the Marks, all to the damage of BRI.


        103.    Defendants’ use in commerce of a designation which is confusingly similar to the

Marks, despite its having actual and constructive notice of BRI’s prior rights in and to the Marks,

constitutes intentional conduct by Defendants to make false designations of origin and false

descriptions about its services and commercial activities.

        104.    Defendants have caused and, unless restrained and enjoined by this Court, will

continue to cause irreparable harm, damage and injury to BRI.




                                                 27
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 28 of 31 PageID# 28



                                            COUNT IV

             Trademark Infringement and Unfair Competition Under Virginia Law
                             (Va. Code §§ 59.1-92.12-59.1-92.13)

        105.    BRI hereby realleges and incorporates by reference the allegations of paragraphs

1 through 104 of this Complaint as if fully set forth herein.


        106.    Defendants’ acts constitute unlawful infringement and unfair competition under

Va. Code §§ 59.1-92.12-59.1-92.13 as such acts are likely to mislead and deceive customers and

prospective customers into believing that Defendants’ goods are that of BRI. As a result of

Defendants’ unlawful infringement and unfair competition, BRI has suffered and will continue to

suffer irreparable injury and damage in an amount yet to be determined.

        107.    Upon information and belief, Defendants’ wrongful acts resulted in substantial

unjust profits and unjust enrichment to Defendants in an amount to yet to be determined.

                                     PRAYER FOR RELIEF

             WHEREFORE, BRI prays that it be granted the following relief:

        A.      A preliminary and permanent injunction restraining and enjoining Defendants, its

                principals, officers, directors, agents, servants, and employees, as well as any

                successors and/or assigns of Defendants and all those acting in privity, concert or

                participation with Defendants, from:

                (i)    imitating, copying, duplicating or otherwise making any use of the Marks

                       or any marks confusingly similar to the Marks, including, without

                       limitation, the images depicted on the Infringing Products;

                (ii)   advertising, marketing, promoting, distributing, offering for sale, or selling

                       any product or service in connection with any copy or colorable imitation

                       of the Marks, including but not limited to the Infringing Products;
                                                28
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 29 of 31 PageID# 29



                (iii)   using any false designation of origin or false description which can or is

                        likely to lead the trade or public, or individual members thereof, to

                        mistakenly believe that any product or service advertised, promoted,

                        offered or sold by Defendants is sponsored, endorsed, connected with,

                        approved or authorized by BRI;

                (iv)    using any image or likeness of Bob Ross, or any colorable imitation

                        thereof, for commercial purposes;

                (v)     causing likelihood of confusion or injury to BRI’s business reputation and

                        to the distinctiveness of the Marks by unauthorized use of the same;

                (vi)    engaging in any other activity constituting unfair competition or

                        infringement of the Marks or BRI’s rights in, or to use, or to exploit the

                        same; or

                (vii)   assisting, aiding or abetting another person or business entity in engaging

                        in or performing any of the activities enumerated in subparagraphs (i)

                        through (vi) above.

        B.      A finding that the acts of Defendants constitute trademark infringement in

                violation of 15 U.S.C. § 1114(1);

        C.      A finding that the acts of Defendants constitute false designation of origin in

                violation of 15 U.S.C. § 1125(a);

        D.      A finding that the acts of Defendants constitute trademark infringement in

                violation of Va. Code §§ 59.1-92.12-59.1-92.13;

        E.      A finding that the acts of Defendants constitute misappropriation of rights of

                publicity under Va. Code §§ 8.01-40 and 18.2-216.1;


                                                 29
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 30 of 31 PageID# 30



        F.      A finding that Defendants’ violations of BRI’s trademark rights, under 15 U.S.C.

                §§ 1114 and 1125(a) and (d), are willful as a result of the actions complained of

                herein, and that this is an exceptional case pursuant to 15 U.S.C. § 1117(a);

        G.      An award to BRI of monetary damages in an amount to be fixed by the Court in

                its discretion as just, including all of Defendants’ profits or gains of any kind

                resulting from the actions complained of herein, said amount to be trebled, and

                exemplary damages in view of the intentional nature of the acts complained of

                herein, pursuant to 15 U.S.C. § 1117(a) and (b), and the common law of the State

                of Virginia;

        H.      An award to BRI of its attorneys’ fees and its costs and expenses of litigation,

                pursuant to 15 U.S.C. § 1117(a) and (b);

        I.      An order requiring Defendants and any principals, agents, servants, employees,

                successors and assigns of and all those in privity or concert with Defendants who

                receive actual notice of said order, to deliver up for destruction all infringing

                products and all promotional, advertising and any other printed materials and

                items of any kind bearing (i) the Marks; (ii) the likeness, name, and/or image of

                Bob Ross and/or (ii) any other mark or design that is confusingly similar to the

                Marks; and

        J.      Such other and further relief as the Court may deem just, proper and equitable

                under the circumstances.

                                         JURY DEMAND

        BRI hereby demands a trial by jury as to all issues and claims so triable.




                                                 30
ACTIVE 51842226v4
Case 1:20-cv-00987-LO-JFA Document 1 Filed 08/24/20 Page 31 of 31 PageID# 31



Dated: August 24, 2020             Respectfully submitted,



                                   /s/ David G. Barger
                                   David G. Barger (VSB # 21652)
                                   GREENBERG TRAURIG, LLP
                                   1750 Tysons Blvd., Suite 1000
                                   McLean, VA 22102
                                   Telephone: (703) 749-1307
                                   Facsimile: (703) 714-8307
                                   Email: bargerd@gtlaw.com

                                   Steven J. Wadyka, Jr.
                                   (pro hac vice application forthcoming)
                                   GREENBERG TRAURIG, LLP
                                   2101 L Street, N.W., Suite 1000
                                   Washington, D.C. 20037
                                   Telephone: (202) 331-3105
                                   Facsimile: (202) 331-3101
                                   Email: wadykas@gtlaw.com

                                   Counsel for Plaintiff
                                   Bob Ross, Inc.




                                     31
ACTIVE 51842226v4
